Exhibit 10.7

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT to the Employment Agreement between Boise Cascade, L.L.C.
and W. Thomas Stephens dated October 29, 2004, is made this 22nd day of
February, 2008.

 

WHEREAS, certain changes to the Employment Agreement are necessary to comply
with Section 409A of the Internal Revenue Code; and

 

WHEREAS, the parties wish to make certain other changes.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree to amend the Employment Agreement as
follows:

 

1.             The first sentence of Section 3(a) is amended to read as follows:

 

“From the Effective Date through February 21, 2008, Executive’s base salary
shall be One Million Dollars ($1,000,000) per annum, and from February 22, 2008
through the remainder of the Employment Period, Executive’s base salary shall be
Eight Hundred Thousand Dollars ($800,000) or such higher rate as the Board may
determine from time to time (as adjusted from time to time, the “Base Salary”),
which salary shall be payable by the Company in regular installments in
accordance with the Company’s general payroll practices (in effect from time to
time).

 

2.             The last sentence of Section 3(e) is deleted and replaced in its
entirety with the following:

 

“Upon Executive’s termination of employment for any reason other than the
Company’s termination of Executive for Cause, the Company will purchase for cash
Executive’s condominium located in Boise for its appraised fair market value. 
Payment for the condominium in Boise shall be made within two and one-half (2½)
months following the end of year in which Executive’s termination occurs.”

 

3.             Section 5(b) is deleted and replaced in its entirety with the
following:

 

“(b)         If the Employment Period is terminated by the Company or its
successors in interest without cause other than under the circumstances
described in 5(d) or upon Executive’s resignation with Good Reason, Executive
shall be entitled to receive:

 

(i)            his full Base Salary through the date of Executive’s termination;

 

(ii)           a lump sum equal to two times the sum of Executive’s annual Base
Salary and annual Target Bonus (disregarding any reductions in Base Salary
and/or Target Bonus which constitute Good Reason);

 

--------------------------------------------------------------------------------


 

(iii)          the value of any unused and accrued time off, less any advanced
time off, in accordance with the time off policy applicable to Executive
immediately prior to Executive’s date of termination;

 

(iv)          continued coverage under Executive’s term life insurance policy
referred to in Section 3(f) with the Company paying directly or reimbursing
Executive for the entire premium for a 24-month period (the “Severance Period”);

 

(v)           payment of a lump sum payment equal to the sum of (a) thirty-six
times the monthly group premium for the life, disability, accident and
healthcare insurance plans, programs, or arrangements (other than the term life
insurance policy referred to in subsection (iv) above), and (b) three times the
annual allowance for financial counseling services, in each case in which
Executive was participating immediately prior to his date of termination.

 

Payments according to subsections (i), (ii), (iii) and (v) above shall be made
as soon as practical and in any event by the later of the end of the year in
which the termination occurs or two and one-half (2½) months following the date
of termination (but subject in any case to the release having then become
effective in accordance with Section 6.D hereof).  Executive shall not be
entitled to any other salary, compensation or benefits after termination of the
Employment Period, except as specifically provided for in this Agreement or as
otherwise expressly required by applicable law.  Executive shall have no duty or
obligation to seek other employment during the Severance Period or otherwise
mitigate damages hereunder.  Amounts paid pursuant to this paragraph shall be in
lieu of all other severance payments that would have otherwise been payable
pursuant to the Company’s severance plans, programs or policies.”

 

4.             Section 9(c) is deleted and replaced in its entirety with the
following:

 

“(c)         The Company will pay Executive the amount of the Gross-up Payment
as soon as the amount can be determined but in no event later than the earlier
of (i) the 30th day after the Date of Termination, or (ii) the last day of the
year following the year in which the Excise Tax is required to be paid.  At the
time that payments are made under this Agreement, the Company shall provide
Executive with a written statement setting forth the manner in which the
payments were calculated and the basis for the calculations, including, without
limitation, any opinions or other advice the Company has received from its tax
counsel, its auditor, or other advisors or consultants (and any opinions or
advice which are in writing shall be attached to the statement.”

 

5.             Section 23 is amended to add the following sentence to the end of
the section:

 

“Notwithstanding anything to the contrary, Executive shall request payment of an
expense pursuant to this section no later than six months after the end of the
year in which the expense was incurred, and any such expense will be paid by
Company by the end of the year after the year in which the expense was
incurred.”

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement as of the date written above.

 

 

BOISE CASCADE, L.L.C.

W. THOMAS STEPHENS

 

 

 

 

By

 /s/ David G. Gadda

 

 /s/ W. Thomas Stephens

Its

Vice President and General Counsel

 

 

 

--------------------------------------------------------------------------------